DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The listing of references in the specification, see present specification in pages 2, 3 and 21, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
3.	The drawings contain fourteen sheets or figures 1-2, 3(a)-3(b), 4, 5(a)-5(b), 6, 7(a)-7(d), 8(a)-8(b), 9(a)-9(b), 10-11 and 12(a)-12(b) were received on 12/1/2019.  These drawings are objected by the examiner for the following reason(s).
4.	Figures 3(a)-3(b), 4, 5(a)-5(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See present specification in pages 6-11. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Specification
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	The Summary of the Invention is objected to because it refers (or compares the invention) to the prior art, see page 4, lines 21-25. Appropriate correction is required.
Claim Objections
7.	Claims 2 and 9 are objected to because of the following informalities.  Appropriate correction is required.
In each of claims and 9: on line 1 of each claim, a colon, i.e., “:” should be added after “comprising”.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a1) The claim is rejected because the specification, while being enabling for a riflescope having an objective lens, an erector group, a reticle, and an eyepiece lens wherein the reticle is positioned at (or near to) the focal plane of the objective lens (or the eyepiece lens), see present specification in pages 14-15, does not reasonably provide enablement for a riflescope having an objective lens, an erector group, a reticle, and an eyepiece lens wherein “said reticle being positioned after said objective lens and before said eyepiece lens” as recited in the claim on lines 12-13. Applicant should note that a reticle disposed after an objective lens and before an eyepiece lens does not mean that that reticle is positioned at a focal plane of the objective (or eyepiece) lens.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
a2) The claim is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a riflescope having an objective lens, an erector group, a reticle, and an eyepiece lens wherein the erector group produces an erect image of a target which image is formed by the objective lens, see present specification in page 14, for example, does not reasonably provide enablement for a riflescope having an objective lens, an erector group, a reticle, and an eyepiece lens wherein “an erector prism … an upright second image of the target” as recited in the claim on lines 6-7. The specification does 
b) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reasons as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) The claim recites an objective lens having a focal plane wherein the objective lens forms a first image (see the claim on lines 3-5), an erector prism for converting the first image into a second image (see the claim on lines 6-7), and an eyepiece lens having a focal plane wherein the eyepiece lens forms a virtual image from the second image (see the claim on lines 8-11); however, it is unclear the relationships among the first image, the second image, the focal plane of the objective lens and the focal plane of the eyepiece lens. In other words, it is 
a2) what does applicant mean by “an upright second image of the target” (lines 6-7)?
a3) the feature thereof “an image being superimposed on the virtual image of the target” (line 13) is indefinite. What “image” does applicant imply here? In other words, it is unclear which component/element provides the so-called “an image”. 
a4) each of the features thereof “the direction of light” (line 14), “the horizontal axis” (line 18), and “the vertical axis” (line 25) lacks a proper antecedent basis;
a5) what is a relationship between “a shooter” (line 9) and “a user” (line 19)?
a6) the feature thereof “a first wedge prism … 45 degrees” (lines 14-27) is unclear about the structural relationships among the first wedge prism, the second prism and the objective lens. Since the mentioned feature recites that each of the first wedge prism and the second wedge prism is positioned/located before the objective lens, thus what is the structural relationship between the first and second wedge prisms.
a7) each of the features thereof “a first wedge prism that … less than 45 degrees” (lines 14-20) and a second wedge … less than 45 degrees” (lines 21-27) is indefinite. 
It is unclear how a deviation axis can form a variable angle with respect to a horizontal axis as recited in the mentioned feature. Applicant is respectfully invited to review the specification in which it discloses that the deviation axis, i.e., the hypothetical axis of the wedge prism, from an angle with a horizontal axis. When the wedge prism is rotated then such angle is variable. Applicant should further note that the mentioned feature recites that the wedge prism is “being rotatably mounted” (see lines 14-15). There is not any mechanism or feature 
a8) the claim is rejected because the feature thereof “the point of aim … the riflescope” (lines 28-29) is indefinite. What does applicant mean by the mentioned feature?
First, what does applicant imply by “a point of impact of a rifle associated with the riflescope” (line 28)? and Second, how can the point of aim provided by the reticle is corrected? Which mechanism is used to correct the point of aim provided by reticle? Applicant should note that the claim recites two wedge prisms rotated mounted inside the riflescope which each deviates a direction of light enter the objective lens, see the claim on lines 14-27. There is not any feature mentioned to relationship between the deviation of light and the point of aim provided in the claim.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the feature thereof “a third wedge prism … said objective lens” (lines 2-4) is unclear about the structural relationships among the first wedge prism, the second prism, the third wedge prism, and the objective lens. Since the mentioned feature recites that each of the first wedge prism, the second wedge prism, and the third wedge prism is positioned/located before the objective lens, see also its base claim 1 on lines 14-27, thus what is the structural relationship between the first, the second, and the third wedge prisms.
b2) the feature thereof “the vector sum” (line 8) lacks a proper antecedent basis;

b4) the feature thereof “said third wedge prism … becomes zero” (lines 5-9) is indefinite. It is entirely unclear how the sum of the deviations produced by the three wedge prisms is zero when the deviation of each of the first and second wedge prism is zero. Applicant should note that the claim recites that the third wedge prism has a deviation power and a deviation axis oriented at an angle with the horizontal axis, see the claim on lines 4-6, and the claimed language is given a board interpretation then the deviation of the third wedge prism has a value which is not equal to zero. It is also unclear how the angle formed by the deviation axis of the third prism with respect to a horizontal axis is “selected” to meet the condition thereof “when Ɵ1 and … becomes zero” (claim 2, lines 8-9).
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
c1) the claim recites that the first wedge prism or the second wedge prism is supported by a hollow worm wheel which is rotatable by a user via a worm screw meshed with the worm wheel, see the claim on lines 1-3. However, since the claim uses the term “or” (examiner’s emphasis) on line 1 of the claim thus it is unclear how the other wedge prism is “rotated mounted” for the purpose of varying the angle of its deviation axis, see claim 1 on lines 14-27; and

d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element c) above.
e) Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the amount of elevation or windage adjustments” (lines 1-2) lacks a proper antecedent basis.
f) Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element e) above.
g) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
g1) the similar reasons as set forth in element a) above.
g2) the feature thereof “said erector prism” (line 9) lacks a proper antecedent basis. The examiner is of opinion that the terms “prism” in the mentioned feature should be changed to --lens group--, see the claim on line 6.
h) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b) above.
i) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element c) above.
j) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element i) above.

l) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element k) above.
m) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 7, 9 and 15, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jahromi (US Patent No. 9,644,920).
Note that the US Patent No. 9,644,920 was issued on May 9, 2017 which is more than 2 years from the effective filing date, i.e., December 1, 2019, of the present application.
Jahromi discloses a telescopic gun sight. 

a) a housing (30) having a front end, a rear end and a middle section;
b) an objective lens (1) that forms a first image of a target wherein the objective lens being mounted inside housing at a front end of said housing, see fig. 8(b). It is noted that the objective lens having an optical axis (50) and a focal plane (4) in which the image formed by the objective lens is located;
c) an erector lens group (3a, 3b) that converts the first image of the target formed by the objective lens into an erected image of the target wherein the erector lens group being mounted inside the housing after the objective lens; 
d) an eyepiece lens (2) that converts the erected image of the target into a virtual image of the target viewable by a shooter/user wherein the eyepiece lens being mounted inside the housing at rear end of the housing and after the erector lens group. It is noted that the eyepiece lens has a focal plane (5) in which the erected image formed by the erector lens group is located; 
e) a reticle (20) that designates a point of aim wherein the reticle is positioned coplanar with the erected image of the target and an image of the reticle is superimposed on the virtual image of the target; 
f) a first wedge prism (42) positioned before the objective lens (1) and being rotatably mounted inside the housing (20) at a front end of the  housing, see Note1 below, wherein the first wedge prism deviates a direction of light entering the objective lens. The first wedge prism 
Note1: The first wedge prism (42) is tiltably mounted inside the housing (20) and the first wedge prism is tiltable around an axis perpendicular to the optical axis of the riflescope via an operation of a user via the knob (31), see column 6, lines 36-46, thus the first wedge prism is considered as “rotatably mounted” which recited in the feature thereof “a first wedge prism … said housing” (claim 1, lines 14-15 and claim 9, lines 15-16). Applicant should note while each the present claims 1 and 9 recites that the first wedge prism is rotated mounted; however, there is not any specific feature related to the “rotatably mounted” being provided in the claim. In the riflescope provided by Jahromi, since the first wedge prism (42) is tiltable around an axis perpendicular to the optical axis thus the first wedge prism is considered as the prism is rotatable about an axis perpendicular to the optical axis.
g) a second wedge prism (43) positioned before the objective lens (1) and being rotatably mounted inside the housing (20) at a front end of the  housing, see Note1 above, wherein the second wedge prism deviates a direction of light entering the objective lens. The second wedge prism (43) has a deviation power and a deviation axis that forms an angle with respect to a horizontal axis. It is noted that the second wedge prism is located after the first wedge prism (42) and before the objective lens (1); and 
h) the point of aim provided by the reticle is corrected to correspond to a point of impact of a rifle associated with the riflescope. 

Regarding to the feature that the erector system is in the form of a prism as recited in present claim 1, such feature is obvious to one skilled in the art. In other words, one skilled in the art can use an erector system in the form of an erector prism instead of a lens group, see US Publication No. 2016/0116254 (paragraphs [0033]-[0037] and figs. 4) which has the same inventor as of the present application, to meet a particular design/application. A copy of the mentioned Publication is attached with the present office action.
Regarding to the feature that each of first wedge prism and the second wedge prism is an achromatic prism as recited in each of claims 7 and 15, such feature is disclosed by Jahromi (Patent No. 9,644,920) as can be seen in column 9 and claims 2, 4 and 6.
15.	Claims 2, 8, 10, and 16, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jahromi in view of Chapman et al (US Patent No. 6,473,250).

It is noted that a beam steering system having three wedge prisms which includes two rotatable wedge prisms and a fixable wedge prism is known to one skilled in the art as can be seen in the optical device provided by Chapman et al. In particular, Chapman et al discloses a beam steering system having three wedge prisms (20, 22, 40) in which each of the wedge prisms (20, 22) is rotatable and the wedge prism (40) is fixed. Chapman et al teaches that the third wedge prism (40) is able to position in the first position or in a third position with respect to the positions of the rotatable wedge prisms (20, 22), see Chapman et al, column 2, lines 27-29. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the set of wedge prisms used to adjust a point of aim provided by Jahromi by using a set of wedge prisms having two rotatable wedge prisms and a fixable wedge prism as suggested by Chapman et al for the purpose of adjusting the total deviation of the whole set of wedge prisms.
.
16.	Claims 1, 5-7, 9, 13 and 15, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Publication No. 2019/0293919) in view of Strong (US Publication No. 2005/0039370) and Jahromi (Patent No. 9,644,920).
Hamilton discloses a telescopic gun sight. 
Regarding to the present claims 1 and 9, the telescopic gun sight as described in paragraphs [0070]-[0090] and shown in figs. 1 comprises the following features:
a) a housing (38) having a front end (40), a rear end (42) and a middle section;
b) an objective lens (16) that forms a first image of a target wherein the objective lens being mounted inside housing at a front end of said housing. It is noted that the objective lens having an optical axis (44) and a focal plane (5) in which the image formed by the objective lens is located;
c) an erector lens group (25) that converts the first image of the target formed by the objective lens into an erected image of the target wherein the erector lens group being mounted inside the housing after the objective lens; 
d) an eyepiece lens (18) that converts the erected image of the target into a virtual image of the target viewable by a shooter/user wherein the eyepiece lens being mounted inside the housing at rear end of the housing and after the erector lens group. It is noted that the eyepiece lens has a focal plane (57) in which the erected image formed by the erector lens group is located; 

f) an elevation turret (12) and a windage turret (48) for adjusting the elevation and windage of the movable element (15) supporting the erector lens group (25) and the reticle located at the focal plane (55 or 57) wherein each turrets comprises indicia (20) on its perimeter (11) to show the level/amount/position of the movement/orientation of the movable element (15), see paragraphs [0071] and [0076].
The only feature missing from the riflescope provided by Hamilton is that Hamilton does not disclose a set of wedge prisms in the front end of the objective lens which wedge prism are operated to adjust a direction of light entering the objective lens as claimed.
However, a riflescope having a set of wedge prisms located in the front end of the riflescope for the purpose of adjusting the direction of light entering an objective lens of the riflescope is known to one skilled in the art as can be seen in the riflescope provided by Strong. In particular, Strong discloses a compensator (5) which is attached wo the riflescope (7) wherein the compensator (5) comprises a pair of wedge prisms (21, 23) and a mechanism (19) for rotating each wedge prisms for the purpose of adjusting the direction of light entering the objective lens of the riflescope. Regarding to the structural relationship between the compensator and the riflescope, in paragraph [0032], Strong discloses that the compensator (5) is an integral element of the riflescope which is fixed on the riflescope during its manufacture. Further, an arrangement of a compensator having a pair of wedge prisms arranged inside a housing and at a front end of an objective lens of a riflescope having a mechanical linkage 
It is also noted that the pair of Risley (wedge) prisms (21, 23) provided in the compensator (5) in the riflescope provided by Strong comprises: a first wedge prism (21) positioned before the objective lens of the riflescope (7) and being rotatably mounted inside the housing at a front end of the housing wherein the first wedge prism deviates a direction of light entering the objective lens. The first wedge prism (21) has a deviation power and a deviation axis that forms an angle with respect to a horizontal axis; and a second wedge prism (23) positioned before the objective lens and being rotatably mounted inside the housing at a front end of the housing wherein the second wedge prism deviates a direction of light entering the objective lens. The second wedge prism (23) has a deviation power and a deviation axis that forms an angle with respect to a horizontal axis. It is noted that the second wedge prism (23) is located after the first wedge prism (21) and before the objective lens of the riflescope (7).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the riflescope provided by Hamilton by attaching a compensator supporting movable wedge prisms at the front end of the riflescope as suggested by Strong for the purpose of adjusting the direction of light entering the objective lens of the riflescope so that the point of aim provided by the reticle is corrected to correspond to a point of impact of a rifle associated with the riflescope. 
The only feature missing from the combined product provided by Hamilton, Strong and Jahromi is that the combined product does not clearly disclose that each of the angle formed by the deviation axis of the first wedge prism with respect to a horizontal axis and the angle 
Regarding to the feature that the erector system is in the form of a prism as recited in present claim 1, such feature is obvious to one skilled in the art. In other words, one skilled in the art can use an erector system in the form of an erector prism instead of a lens group, see US Publication No. 2016/0116254 (paragraphs [0033]-[0037] and figs. 4), which a copy thereof is attached with the present office action, to meet a particular design/application.
Regarding to the feature recited in present claims 5-6 and 13, such features would have been obvious to one skilled in the art to set up or make the indicia formed on the perimeter of each turrets (12, 48) which indicia is proportional to the deviation angle (in degree) or in sine/cosine of such angle (in radian) so that the movement of the prism(s) is known by the shooter/user based on an operation of the turrets via the connection between the turrets and the prisms, see Jahromi, column 6 and fig. 8(b).
.
17.	Claims 2, 8, 10, 14 and 16, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Strong and Jahromi as applied to claims 1 and 9 above and further in view of Chapman et al (US Patent No. 6,473,250).
Regarding to each of claims 2 and 10, it is noted that while Strong discloses a riflescope having a compensator supporting a set of rotatable wedge prisms which compensator is disposed inside a housing and in front of an objective lens and the rotatable wedge prisms are operated to adjust the point of aim; however, Strong does not disclose that the set of wedge prisms comprises two rotatable wedge prisms and a fixable wedge prism wherein the deviation power and deviation angle of the fixable wedge prism are selected so that the vector sum of the deviations produced by the first wedge prism, the second wedge prism and the third wedge prism becomes zero when each of the first angle of the first wedge prism and the angle of the second wedge prism is zero.
It is noted that a beam steering system having three wedge prisms which includes two rotatable wedge prisms and a fixable wedge prism is known to one skilled in the art as can be seen in the optical device provided by Chapman et al. In particular, Chapman et al discloses a beam steering system having three wedge prisms (20, 22, 40) in which each of the wedge prisms (20, 22) is rotatable and the wedge prism (40) is fixed. Chapman et al teaches that the third wedge prism (40) is able to position in the first position or in a third position with respect to the positions of the rotatable wedge prisms (20, 22), see Chapman et al, column 2, lines 27-
Regarding to the feature that each of first wedge prism and the second wedge prism is an achromatic prism as recited in each of claims 8 and 16, such feature is disclosed by Jahromi (Patent No. 9,644,920) as can be seen in column 9 and claims 2, 4 and 6.
18.	Claims 3 and 11, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Strong and Jahromi as applied to claims 1 and 9 above and further in view of Crawford et al (US Patent No. 4,118,109).
It is noted that in the combined product provided by Hamilton, Strong and Jahromi while Strong discloses a mechanical system having a rotator (19) associated with the Risley prisms (21, 23) for rotating the prisms in opposite relative directions about the optical axis of the prisms, see Strong in paragraph [0035]; however, Strong does not explicitly disclose that the mechanical linkage comprises a hollow worm wheel which meshes with a worm screw wherein the worm screw is rotatable by a user/shooter as claimed in each of claims 3 and 11.
It is noted that an apparatus having two rotatable wedge prisms and a mechanism for rotating the wedge prisms for the purpose of adjusting the direction of light is known to one skilled in the art as can be seen in the apparatus for controlling the direction of a light beam provided by Crawford et al. In particular, Crawford et al discloses an apparatus having two .
19.	Claims 4 and 12, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Strong, Jahromi and Chapman et al as applied to claims 1 and 9 above and further in view of Crawford et al (US Patent No. 4,118,109).
It is noted that It is noted that in the combined product provided by Hamilton, Strong, Jahromi and Chapman et al, while Strong discloses a mechanical system having a rotator (19) associated with the Risley prisms (21, 23) for rotating the prisms in opposite relative directions about the optical axis of the prisms, see Strong in paragraph [0035]; however, Strong does not explicitly disclose that the mechanical linkage comprises a hollow worm wheel which meshes with a worm screw wherein the worm screw is rotatable by a user/shooter as claimed in each of claims 4 and 12.
It is noted that an apparatus having two rotatable wedge prisms and a mechanism for rotating the wedge prisms for the purpose of adjusting the direction of light is known to one .
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
21.	The US Patent No. 7,937,879 is cited as of interest in that it discloses a scope having  turret for adjusting windage/elevation of a scope wherein indicia is formed on the outer perimeter of the turret. The US Publication No. 2005/0115089 is cited as of interest in that it discloses a scope having rotatable wedge prism and a support for the wedge prisms wherein the support comprises indicia formed on its outer perimeter.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872